UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported):September 11, 2014 Basta Holdings Corp. (Exact name of registrant as specified in its charter) Nevada 333-185572 99-0367603 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1111 Kane Concourse Suite 518 Bay Harbor Islands, FL 33154 (Address of principal executive offices) (305) 867-1228 (Registrant’s telephone number, including area code) Room 2105 Sino Life Tower No. 707 Zhang Yang Rd. Pudong Shanghai, China, 200120 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 4.01CHANGE IN COMPANY’S CERTIFYING ACCOUNTANT On September 4, 2014,Mallah, Furman& Company, Certified Public Accountants(“MF”) was engaged as the registered independent public accountant for Basta Holdings Corp.,a Nevada corporation (the “Company”) and Cutler & Co., LLC(“C&C”) was dismissed as the registered independent public accountant for the Company.The decisions to appoint MF and dismiss C&C were approved by the Board of Directors of the Company on September 4, 2014. Other than the disclosure of uncertainty regarding the ability for us to continue as a going concern which was included in our accountant’s report on the financial statements for the years ended October 31, 2013, C&C’s reports on the financial statements of the Company for the year ended October 31, 2013 did not contain an adverse opinion or a disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles. For the most recent fiscal year and any subsequent interim period through C&C’s termination on September 4, 2014, C&C disclosed the uncertainty regarding the ability of the Company to continue as a going concern in its accountant’s report on the financial statements. In connection with the audit of our financialstatements for the fiscal year ended October 31, 2013 and in the subsequent interim period through September 4, 2014, the date of the dismissal of the former accountant, there were no disagreements with C&C on any matter of accounting principles or practices, financial statement disclosure or auditing scope and procedure which, if not resolved to the satisfaction of the former accountant, would have caused it to make reference to the subject matter of the disagreement in connection with its report. In connection with the audit of our financial statements for the fiscal year ended October 31, 2013 and in the subsequent interim period through September 4, 2014, there have been no reportable events in accordance with Item 304(a)(1)(v) or Regulation S-K. Prior to September 4, 2014, the Company did not consult with MF regarding (1) the application of accounting principles to specified transactions, (2) the type of audit opinion that might be rendered on the Company’s financial statements, (3) written or oral advice was provided that would be an important factor considered by the Company in reaching a decision as to an accounting, auditing or financial reporting issues, or (4) any matter that was the subject of a disagreement between the Company and its predecessor auditor as described in Item 304(a)(1)(iv) or a reportable event as described in Item 304(a)(1)(v) of Regulation S-K. The Company provided a copy of the foregoing disclosures to C&C prior to the date of the filing of this report and requested that C&C furnish it with a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the statements in this Report. A copy of the letter furnished in response to that request is filed as Exhibit 16.1 to this Form 8-K. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Letter from Cutler & Co., LLC dated September 11, 2014, to the Securities and Exchange Commission regarding statements included in this Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Basta Holdings Corp. (Issuer) By: /s/Jacob Gitman Jacob Gitman, President Dated:September 11, 2014
